DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The information disclosure statement filed 02/05/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Legible copies of the following foreign documents are missing: CN101856271A and CN104812297A.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Velarde (US 20110106012) in view of Khosravi et al., (US 20050245876; hereinafter Khosravi) and Fisher et al., (US 20100234807; hereinafter Fisher).
Regarding claim 1, Velarde discloses (Figure 64-69) a method of inserting a catheter into vasculature of a patient, the method comprising: positioning a distal portion of a sheath (100) in a blood vessel of the patient; moving an insertion sleeve (500) proximally over an expandable tip (550) supported by a catheter shaft, the proximal movement of the insertion sleeve (500) compressing at least one portion of the expandable tip (550) from an expanded state to a compressed state along a surface of the insertion sleeve (500); mating the insertion sleeve (500) with the sheath (100); and advancing the expandable tip (550) distally beyond the insertion sleeve (500) and into the sheath (100); and retracting the insertion sleeve (500) from the sleeve (100), ([0121]-[0130], emphasis on [0129]-[0130]).
Velarde fails to disclose that the insertion sleeve has a tapered surface, wherein an angle between the tapered surface and a center axis of the insertion sleeve is greater than about 4 degrees and less than about 45 degrees. However, Khosravi teaches (Figures 1-1A) a catheter insertion system in which the proximal end (58) of the insertion sleeve (50) has a tapered surface connection, wherein an angle between the tapered surface and a center axis of the insertion sleeve is greater than about 4 degrees and less than about 45 degrees ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the straight connection disclosed by Velarde with the tapered connection taught by Khosravi because it is known in the art that a tapered connection securely seals the insertion sleeve to the sheath, as evidenced by Figures 2a-2b and Col. 5, lines 42-56 of Rittman, III, et al., (US 6575969; hereinafter Rittman). This securely sealed connection provides a fluid-tight connection which prevents debris, blood, etc. from entering into the lumens between the different elements. 
The Velarde/Khosravi combination fails to teach that the sheath comprises a valve, the insertion sleeve is mated with the sheath at the valve, and the valve is in fluid communication with 
Regarding claim 2, Velarde further discloses that the insertion sleeve (500) is mated with the sheath (100) with the expandable tip (550) disposed in the insertion sleeve (500) in the compressed state ([0121]-[0129]).
Regarding claim 3, Velarde further discloses that the at least one portion of the expandable tip (550) in the expanded state has a maximum radial dimension greater than a maximum inner radial dimension of the sheath (100), (seen in Figures 64-69; [0121]-[0129]).
Regarding claim 4, Velarde further discloses that the at least one portion of the expandable tip (550) is resiliently flexible between the expanded state and the compressed state in response to addition and removal of external force applied to the at least one portion of the expandable tip (550), ([0121]-[0129]).
Regarding claim 5, the modified method includes a conical, tapered insertion sleeve, as taught by Khosravi, wherein the insertion sleeve defines a proximal opening and a distal opening, and the proximal opening is larger than the distal opening.
Regarding claim 6, Velarde further discloses that the at least one portion of the expandable tip (550) is collapsible from the expanded state to the compressed state through both distal movement of the expandable tip (550) through the proximal opening of the insertion sleeve (500) and through proximal movement of the expandable tip (550) through the distal opening of the insertion sleeve (500), ([0121]-[0129]).
Regarding claim 7, Velarde further discloses that mating the insertion sleeve (500) with the sheath (100) includes positioning a portion of the insertion sleeve (500) within lumen of the sheath (100), ([0121]-[0129]).
Regarding claim 8, the modified method further teaches that mating the insertion sleeve (Velarde, 500) with the sheath (Velarde, 100) includes positioning a portion of the insertion sleeve (Velarde, 500) in the sheath lumen at a position distal to the valve (taught by Fisher, at the proximal end of the sheath) of the sheath (100), (Velarde, [0121]-[0129]; Fisher, [0029]-[0033]).
Regarding claim 9, Velarde further discloses that, with the portion of the insertion sleeve (500) in the sheath lumen at the position distal to the valve of the sheath (100), the sheath (100) blocks further distal movement of the insertion sleeve (500) at stop 211 ([0121]-[0129]).
Regarding claim 10, Velarde further discloses that advancing the expandable tip (550) distally beyond the sheath (100) includes expanding the at least one portion of the expandable tip (550) from the compressed state to the expanded state ([0121]-[0129]).
Regarding claim 11, Velarde further discloses that the at least one portion of the expandable tip (550) is self- expandable from the compressed state to the expanded state ([0121]-[0129]).
Regarding claim 12, the modified method includes a conical, tapered insertion sleeve, as taught by Khosravi, wherein the tapered surface of the insertion sleeve is substantially frusto-conical.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Velarde in view of Khosravi, Fisher, and Miller et al., (US 20020198492; hereinafter Miller).
Regarding claim 15, Velarde discloses a system comprising: a catheter including a shaft and an expandable tip (550) disposed along a distal portion of the shaft, at least one portion of the expandable tip (550) resiliently flexible between an expanded state and a compressed state; a sheath (100) defining a sheath lumen, wherein the at least one portion of the expandable tip (550), in the compressed state, is movable through the sheath lumen; and an insertion sleeve (500) including a surface defining at least a portion of a sleeve lumen, the at least one portion of the expandable tip (550) movable into engagement with the surface, and wherein engagement of the surface compresses the at least one portion of the expandable tip (550) from the expanded state to the compressed state as the at least one portion of the expandable tip (550) is moved through the sleeve lumen in a direction toward the sheath lumen ([0121]-[0129]).
Velarde fails to disclose that the insertion sleeve has a tapered surface. However, Khosravi teaches (Figures 1-1A) a catheter insertion system in which the proximal end (58) of the insertion sleeve (50) has a tapered surface ([0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the straight connection disclosed by Velarde with the tapered connection taught by Khosravi because it is known in the 
The Velarde/Khosravi combination fails to teach that the sheath comprises a valve in fluid communication with a lumen of the sheath. However, Fisher teaches (Figures 4-6) a sheath (100) comprising a valve (150) at the proximal end of the sheath. The valve (150) is in fluid communication with a lumen of the sheath (100), ([0029]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Velarde/Khosravi combination to include a valve at the proximal end of the sheath, wherein the valve is in fluid communication with a lumen of the sheath, as taught by Fisher, because the modification would facilitate the insertion of objects such as a catheter through the sheath while restricting blood loss and reducing the chance of contaminants entering the patient's bloodstream when the sheath is not engaged with a catheter (Fisher; [0008]). 
The Velarde/Khosravi/Fisher combination fails to teach that the expandable tip is generally spherical. However, Miller teaches a catheter wherein the expandable tip is generally spherical ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Velarde/Khosravi/Fisher combination such that the expandable tip is generally spherical, as taught by Miller, because the modification would make the expandable tip easily maneuverable (Miller; [0008]).
Regarding claim 16, the modified system includes a conical, tapered insertion sleeve, as taught by Khosravi, wherein the tapered surface of the insertion sleeve is substantially frusto-conical ([0033]).
Regarding claim 17, the modified system includes a conical, tapered insertion sleeve, as taught by Khosravi, wherein the insertion sleeve defines a proximal opening and a distal opening, the proximal opening having a first open area to receive the at least one portion of the expandable tip in the expanded state and the distal opening having a second open area less than the first open area ([0033]).
Regarding claim 18, Velarde further discloses that the at least one portion of the expandable tip (550) is proximally and distally movable through the insertion sleeve (500), ([0121]-[0129]).
Regarding claim 19, the modified system further teaches that the insertion sleeve (Velarde, 500) includes an elongate tube, and wherein the elongate tube is sized to extend beyond the valve (taught by Fisher, at the proximal end of the sheath) when the insertion sleeve (Velarde, 500) is engaged with the sheath (100), (Velarde, [0121]-[0129]; Fisher, [0029]-[0033]).
Regarding claim 20, the modified system includes a conical, tapered insertion sleeve, as taught by Khosravi, which is tapered in a distal direction, therefore the elongate tube of the insertion sleeve must also be tapered in a distal direction ([0033]).
Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Velarde in view of Khosravi and Fisher, as applied to claim 1 above, and further in view of McMurtry et al., (US 20150202408; hereinafter McMurtry).
Regarding claims 13 and 14, the Velarde/Khosravi/Fisher combination teaches the method of claim 1, but fails to teach removing the insertion sleeve from the catheter shaft while the at least one portion of the expandable tip is in the vasculature of the patient, wherein the insertion sleeve includes a break-away portion and removing the insertion sleeve from the catheter shaft includes removing the break-away portion from the insertion sleeve. However, McMurtry 
Response to Arguments
Applicant’s arguments filed 02/05/2021 regarding the claim amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference Fisher, which teaches a sheath comprising a valve at the proximal end of the sheath to facilitate the insertion of objects such as a catheter through the sheath while restricting blood loss and reducing the chance of contaminants entering the patient's bloodstream when the sheath is not engaged with a catheter. In combination with Velarde and Khosravi, the modified method teaches the limitations of at least amended claim 1. Similarly, in combination with Velarde, Khosravi, and Miller, the modified system teaches the limitations of at least amended claim 15.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794